Order issued November ~_~ 2012




                                           In The




                                     No. 05-10-01420-CR


                          MARIANO CARCUS RIVON, Appellant

                                            Wo




                                THE STATE OF TEXAS, Appellee


                                         ORDER

       The mandate issued in this cause on October 24, 2012 is WlTItDRAWN and a new

mandate will issue forthwith.




                                                              RICHTER
                                                    JUSTICE